                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CASEY JANE HARRELL                                CIVIL ACTION

                      v.                          NO. 19-2809

 SOLEBURY TOWNSHIP


                                            ORDER
       AND NOW, this 20th day of February 2020, upon considering Defendant's Motion for

summary judgment (ECF Doc. No. 38), Plaintiffs Motion in opposition to Defendant's Motion

for summary judgment (ECF Doc. No. 49), and for reasons in the accompanying memorandum

including finding no genuine issue of material fact precluding the entry of judgment as a matter of

law on the Plaintiffs remaining claim of pregnancy and sex plus discrimination, it is ORDERED:

       1.      Defendant's Motion for summary judgment (ECF Doc. No. 38) is GRANTED;

       2.     Plaintiffs Motion in opposition to Defendant's Motion for summary judgment

(ECF Doc. No. 49) is DENIED; and,

       3.     The Clerk of Court shall close this case.
